Citation Nr: 1001017	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran had military noise exposure in service, as 
reflected his exposure to flight noise and gunfire documented 
in his service personnel records.

2.  The Veteran's audiometric testing at separation revealed 
a decrease in his hearing acuity during service.

3.  The Veteran is currently service-connected for bilateral 
hearing loss, secondary to his military noise exposure during 
active service.

4.  A VA examiner opined that the presence of hearing loss at 
service separation would serve to link tinnitus complaints to 
service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the instant case, the Board is granting 
service connection for tinnitus; thus, the Board is granting 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

II.  Service Connection

As referenced above, the Veteran contends that his currently-
diagnosed tinnitus is attributable to his in-service acoustic 
trauma, and he argues that his exposure to acoustic trauma in 
service is reflected by his in-service audiometric testing.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran reports military noise exposure in service, 
including jet noise while attending Naval flight school and 
frequent rifle fire.  The Veteran's service personnel records 
confirm that he attended flight school, and the Veteran's DD 
Form 214 reflects that he served two tours in Vietnam, for a 
total of two years of foreign service, and that he was 
awarded the Navy Achievement Medal with a combat "V" 
device, indicating his exposure to combat and presumably 
combat-related noise.

A comparison of the Veteran's entrance and separation 
audiometric testing evidences a decrease in his hearing 
acuity during service, and the Veteran is currently service-
connected for bilateral hearing loss secondary to acoustic 
trauma in service. 

The Veteran's post-service treatment records reflect that he 
has been diagnosed with tinnitus, including during his May 
2007 VA audio examination.  While the VA examiner opined that 
the Veteran's tinnitus was not related to service, the 
rationale for this was because of the mistaken conclusion 
that there had been no hearing loss experience during 
service.  As indicated above, the service entrance and 
separation examination reports reflect a decrease in hearing 
acuity over that period of time.  Given that a hearing loss 
had occurred during service, it may be reasoned from the 
examiner's remarks that the Veteran's tinnitus is linked to 
service.   

Accordingly, the Board concludes that a basis for granting 
service connection for the Veteran's currently-diagnosed 
tinnitus has been presented, and the Veteran's appeal is 
therefore granted.


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


